Citation Nr: 0605039	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  05-41 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from August 1943 
to January 1946.  The veteran was awarded the Purple Heart 
Medal.  

This case comes before the Board of Veterans Appeals (Board) 
on appeal of a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Medical and Regional Office Center in 
Wichita, Kansas (RO)

A motion to advance this case on the Board's docket, which is 
dated February 6, 2006, was granted by the Board on February 
13, 2006 for good cause shown.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2005).  


FINDING OF FACT

Manifestations of the veteran's service-connected 
post-traumatic stress disorder (PTSD) include anxiety, 
depression, sleep impairment, nightmares, anger, 
circumstantial speech, flat affect, difficulty concentrating, 
survivor guilt, intrusive thoughts, isolation, panic attacks, 
flat affect, and short-term memory loss that result in 
occupational and social impairment with reduced reliability 
and productivity.


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent, but no 
more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

In January 2005, the RO sent the veteran a letter, with a 
copy to his representative, in which he was informed of the 
requirements needed to establish his claim for service 
connection for PTSD.  The January 2005 notification would 
apply to the original issue of entitlement to service 
connection and to the downstream issue of entitlement to an 
initial evaluation in excess of 30 percent for PTSD.  See 
VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2004).  VA also sent a 
letter to the veteran in June 2005 that informed him of the 
requirements needed to establish a claim for an increased 
evaluation.

In accordance with the requirements of the VCAA, the June 
2005 letter informed the veteran what evidence and 
information he was responsible for and the evidence that was 
considered VA's responsibility.  The letter explained that VA 
would make reasonable efforts to help him get evidence such 
as medical records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  He was also, 
essentially, advised to submit any evidence in his possession 
that pertains to the claim.  See 38 C.F.R. § 3.159(b) (2005).  
Additional evidence was subsequently added to the claims 
file.  There is no indication in the record that additional 
evidence relevant to the issue decided herein is available 
and not part of the claims file.  Based on this record, the 
Board finds that VA's duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such 


an examination is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  In this regard, 
the veteran was provided a VA psychiatric examination in May 
2005.  The Board concludes that essentially all available 
evidence that is pertinent to the claim decided herein has 
been obtained and that there is sufficient medical evidence 
on file on which to make a decision on the issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2005).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.

This case involves the veteran's appeal of the initial 
assignment of a disability rating for his service-connected 
left knee disability.  In Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  In Fenderson, the United States Court of 
Appeals 


for Veterans Claims (Court) also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

A 30 percent evaluation for psychiatric disability is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation for psychiatric disability is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (for example, retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id. 

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id. 

A 100 percent evaluation for post-traumatic stress disorder 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id. 

According to the Vet Center reports dated in January and 
August 2005, the veteran had problems with insomnia, 
nightmares, anger, isolation, panic attacks, intrusive 
thoughts, survivor guilt, short-term memory loss, anxiety, 
and depression.  It was noted by a counselor in August 2005 
that the veteran's PTSD symptomatology had a profound and 
severe effect on him.  The findings on VA evaluation in May 
2005 were not as severe as in the Vet Center reports, with 
the VA examiner finding that the veteran was generally 
functioning pretty well and assigned a global assessment 
functioning score of 63, which represents some mild symptoms, 
such as depressed mood and mild insomnia, or some difficulty 
in social, occupational, or school functioning, such as 
occasional truancy, or theft within the household, but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  See QUICK REFERENCE TO THE 
DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  However, the 
VA examiner reported anxiety, sleep impairment, nightmares, 
anger, circumstantial speech, a flat affect, and difficulty 
concentrating.  Additionally, despite the VA examiner's 
findings that the veteran had worked at one job for 23 years 
and had a lot of close friends, the findings by the Vet 
Center, which were supported by a September 2005 statement 
from the veteran's spouse, were that the veteran was 
generally isolated and had difficulty working with others.  

Based on the evidence of record, the Board concludes that the 
symptomatology of the veteran's service-connected PTSD more 
nearly approximates the criteria for an initial rating of 50 
percent because of such factors as anxiety, depression, sleep 
impairment, nightmares, anger, circumstantial speech, flat 
affect, difficulty concentrating, survivor guilt, intrusive 
thoughts, isolation, panic attacks, flat affect, 


and short-term memory loss that result in occupational and 
social impairment with reduced reliability and productivity.  
38 C.F.R. § 4.7 (2005).

However, a 70 percent initial evaluation is not for 
assignment as the evidence of record does not show suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
or the inability to establish and maintain effective 
relationships.

The Board has considered whether the increased rating issue 
on appeal should be referred to the Director of the 
Compensation and Pension Services for extra-schedular 
consideration.  An extra-schedular disability rating is 
warranted if the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that application of the regular schedular 
standards would be impracticable.  38 C.F.R. § 3.321(b)(1) 
(2005).  While the above analysis certainly reveals some 
impairment in earning capacity due to PTSD, as evidenced by 
the rating assigned to the disability, marked interference 
with employment has not been shown nor has the veteran been 
hospitalized for PTSD.  The Board finds nothing in the record 
that may be termed so exceptional or unusual as to warrant an 
extraschedular rating.  Therefore, the RO's determination not 
to refer this case for extra-schedular consideration was 
appropriate.

Finally, in reaching the decision that an initial rating in 
excess of 50 is not warranted, the doctrine of reasonable 
doubt was considered.  However, as the preponderance of the 
evidence is against a rating in excess of that granted by 
this decision, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

An initial evaluation of 50 percent, but no more, for 
service-connected PTSD is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


